Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
25, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-12-01071-CV


     IN THE ESTATE OF THOMAS ALFRED LERA, SR., DECEASED

                      On Appeal from the Probate Court
                           Galveston County, Texas
                      Trial Court Cause No. PR-0073531


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed November 20, 2012. On March 13,
2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.